DETAILED ACTION
Notices to Applicant
This communication is a Final Office Action on the merits. Claims 1-20 as filed 08/25/2021, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,635,746 B2 (hereinafter “Kong et al.”) in view of U.S. Patent Application Pub. No. . 
RE: Claim 1 (Currently Amended) Kong et al. teaches the claimed: 
1. (Currently Amended) An interactive whiteboard (IWB) appliance comprising: a display; one or more processors; and an application configured to ((Kong et al., Col 3, Lines 27-48; Col 7, Lines 16-19) (an embeddable collaborative workspace within a user application run on a user machine such as desktop computer systems, mobile computer systems (tablets, mobile telephones, etc.), hand-held devices, multiprocessor systems, etc., wherein the user interface in which the an embeddable collaborative workspace has been embedded is a whiteboard user interface)):  
cause first data to be displayed on the display of the IWB appliance in a display-only manner that allows a user of the IWB appliance to view, but not edit, the first data ((Kong et al., Col 5, Lines 46-67) (a user may access a Document Object Model  which includes the Embeddable Collaborative Workspace linked to an existing embedded frame document stored on a cloud server, which the user may add to or view existing content from; the embedded frame document may operate in read-only mode or in read-write only mode depending on the access controls of the user – e.g. an Embeddable Collaborative Workspace including a forum experience that allows freeform input may allow all of the users read-write access to existing messages that they posted, but read-only access to messages that others posted (i.e. first data – messages from other users that the user has read-only access to; permissions and account settings of the user are passed along with the user’s input to manage the authentication of the user when the user attempts to access or update the content)), 
cause second data to be displayed on the display of the IWB appliance, […], in an editable manner that allows the user of the IWB appliance to view and edit the second data ((Kong et al., Col 5, Lines 51-67) (the embedded frame document may operate in read-only mode or in read-, 
wherein the first data and the second data are displayed on one or more other IWB appliances that are different than the IWB appliance, and at least a portion of the second data was received by the IWB appliance from the one or more other IWB appliances ((Kong et al., Col 7, Lines 20-24, 35-39; Col 8, Lines 59-63) (a whiteboard UI of a canvas that accepts freeform inputs, including an embedded command interface, wherein users who have read and write access are able to use the embedded command interface; when coauthoring in an Embeddable Collaborative Workspace, user indicators are provided for each user to identify who is editing the canvas and what those edits are; the Embeddable Collaborative Workspace may be collaboratively used by multiple users to leave inputs simultaneously or at different times, and will therefore need to be accessible across multiple sessions)), and 
cause to be displayed, on the display of the IWB appliance, one or more controls that allow the user of the IWB appliance to specify whether changes made to the second data at the IWB appliance are automatically propagated to the one or more other IWB appliances ((Kong et al., Col. 7, Lines 36-44, 50-59) (when coauthoring in an embeddable collaborative workspace, user indicators are provided for each user to identify who is editing the canvas and what those edits are; a user may actuate a user indictor to … hide the associated edits))
Kong et al. fails to explicitly teach, but Reuschel et al. teaches the claimed: 
cause second data to be displayed on the display of the IWB appliance, concurrent ((Reuschel et al., [0019], [0022], Figure 1G) (the digital collaboration whiteboard may comprise a plurality of logical subdivisions or tiles; the whiteboard object container may include data representing various tile objects that may be displayed on the digital whiteboard; data objects may include standalone videos, image objects, free form objects, etc.; plurality of data objects of different types may be displayed concurrently and separately on the digital whiteboard object container)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the collaborative digital whiteboard object container comprising a plurality of tiles to concurrently and separately display a plurality of various object types as taught by Reuschel et al. within the system and method for enabling a web-based collaborative workspace as taught by Kong et al. with the motivation of providing collaborative interactions between remote users for communication of complex information (Reuschel et al., [0004]).
Kong et al. and Reuschel et al. fail to explicitly teach, but Megiddo et al. teaches the claimed: 
in response to a user selection of a first value via the one or more controls, cause the changes made to the second data at the IWB appliance to be automatically propagated to the one or more other IWB appliances, and in response to a user selection of a second value via the one or more controls, cause the changes made to the second data at the IWB appliance to not be automatically propagated to the one or more other IWB appliances ((Megiddo et al., [0005], [0034]) (monitored changes, comments, and similar input by the collaborating authors may be presented on demand or automatically to each author based on changes/comments that affect a particular author, that author's portion of collaborated content, type of changes/comments, or similar criteria; a collaborative authoring application user interface may also present additional controls, which may be activated by touch or gesture, for switching between different 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the toggling of a control by a user to determine whether modified content may be hidden/presented based on a current user’s preference, wherein such input by the collaborating authors may be presented automatically to each other as taught by Megiddo et al. within the system and method for enabling a web-based collaborative workspace as taught by Kong et al. and the collaborative digital whiteboard object container comprising a plurality of tiles to concurrently and separately display a plurality of various object types as taught by Reuschel et al. with the motivation of providing efficient tracking of content creation or modification in collaborative environments, where content may be created and processed by multiple users simultaneously (Megiddo et al., [0002], [0003]).
RE: Claim 6 (Previously Presented) Kong et al., Reuschel et al., and Megiddo et al. teach the IWB appliance of Claim 1.
Kong et al. teaches the claimed: 
wherein the application is further configured to: detect a change made to the second data, and in response to detecting the change made to the second data, perform one or more of: update healthcare data stored on the IWB appliance to include the change made to the second data propagate the detected change made to the second data to the one or more other IWB appliances by generating and transmitting an update request to an IWB server, or propagate the detected change made to the second data to the one or more other IWB appliances by generating and transmitting an update request to an IWB server ((Kong et al., Col 10, Lines 56-66) (inputs made by the user are exposed to the Embeddable Collaborative Workspace storage 
RE: Claim 8 (Currently Amended) Kong et al. teaches the claimed: 
8. (Currently Amended) One or more non-transitory computer-readable media storing instructions which, when executed by one or more processors, cause: an application executing on an interactive whiteboard (IWB) appliance to ((Kong et al., Col 3, Lines 27-48; Col 7, Lines 16-19; Col 11, Lines 51-60) (computer readable media, includes computer storage media apparatuses and articles of manufacture and include volatile and nonvolatile, removable and non-removable media; an embeddable collaborative workspace within a user application run on a user machine such as desktop computer systems, mobile computer systems (tablets, mobile telephones, etc.), hand-held devices, multiprocessor systems, etc., wherein the user interface in which the an embeddable collaborative workspace has been embedded is a whiteboard user interface)):   
cause first data to be displayed on a display of the IWB appliance in a display-only manner that allows a user of the IWB appliance to view, but not edit, the first data ((Kong et al., Col 5, Lines 46-67) (a user may access a Document Object Model  which includes the Embeddable Collaborative Workspace linked to an existing embedded frame document stored on a cloud server, which the user may add to or view existing content from; the embedded frame document may operate in read-only mode or in read-write only mode depending on the access controls of the user – e.g. an Embeddable Collaborative Workspace including a forum experience that allows freeform input may allow all of the users read-write access to existing ,
cause second data to be displayed on the display of the IWB appliance, […], in an editable manner that allows the user of the IWB appliance to view and edit the second data ((Kong et al., Col 5, Lines 51-67) (the embedded frame document may operate in read-only mode or in read-write only mode depending on the access controls of the user – e.g. an Embeddable Collaborative Workspace including a forum experience that allows freeform input may allow all of the users read-write access to existing messages that they posted, but read-only access to messages that others posted (i.e. second data – messages from the user that the user has read-write access to; permissions and account settings of the user are passed along with the user’s input to manage the authentication of the user when the user attempts to access or update the content)),  
wherein the first data and the second data are displayed on one or more other IWB appliances that are different than the IWB appliance, and at least a portion of the second data was received by the IWB appliance from the one or more other IWB appliances ((Kong et al., Col 7, Lines 20-24, 35-39; Col 8, Lines 59-63) (a whiteboard UI of a canvas that accepts freeform inputs, including an embedded command interface, wherein users who have read and write access are able to use the embedded command interface; when coauthoring in an Embeddable Collaborative Workspace, user indicators are provided for each user to identify who is editing the canvas and what those edits are; the Embeddable Collaborative Workspace may be collaboratively used by multiple users to leave inputs simultaneously or at different times, and will therefore need to be accessible across multiple sessions)), and 
cause to be displayed, on the display of the IWB appliance, one or more controls that allow the user of the IWB appliance to specify whether changes made Atty Dkt No. 49986-0904 (Client Ref. RSID 1-950_FN201701501)4to the second data at the IWB appliance are automatically propagated to the one or more other IWB appliances ((Kong et al., Col. 7, Lines 36-44, 50-59) (when coauthoring in an embeddable collaborative workspace, user indicators are provided for each user to identify who is editing the canvas and what those edits are; a user may actuate a user indictor to … hide the associated edits)).
Kong et al. fails to explicitly teach, but Reuschel et al. teaches the claimed: 
cause second data to be displayed on the display of the IWB appliance, concurrent ((Reuschel et al., [0019], [0022], Figure 1G) (the digital collaboration whiteboard may comprise a plurality of logical subdivisions or tiles; the whiteboard object container may include data representing various tile objects that may be displayed on the digital whiteboard; data objects may include standalone videos, image objects, free form objects, etc.; plurality of data objects of different types may be displayed concurrently and separately on the digital whiteboard object container)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the collaborative digital whiteboard object container comprising a plurality of tiles to concurrently and separately display a plurality of various object types as taught by Reuschel et al. within the system and method for enabling a web-based collaborative workspace as taught by Kong et al. with the motivation of providing collaborative interactions between remote users for communication of complex information (Reuschel et al., [0004]).
Kong et al. and Reuschel et al. fail to explicitly teach, but Megiddo et al. teaches the claimed: 
in response to a user selection of a first value via the one or more controls, cause the changes made to the second data at the IWB appliance to be automatically propagated to the one or more other IWB appliances, and in response to a user selection of a second value via the one or more controls, cause the changes made to the second data at the IWB appliance to not be automatically propagated to the one or more other IWB appliances ((Megiddo et al., [0005], [0034]) (monitored changes, comments, and similar input by the collaborating authors may be presented on demand or automatically to each author based on changes/comments that affect a particular author, that author's portion of collaborated content, type of changes/comments, or similar criteria; a collaborative authoring application user interface may also present additional controls, which may be activated by touch or gesture, for switching between different modes or user interfaces, providing a comment, editing the content, publishing the content or an author’s edits, etc.; the information associated with the collaborators and modified content may be hidden/presented based on current user’s choice (e.g. toggling of a control on the user interface)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the toggling of a control by a user to determine whether modified content may be hidden/presented based on a current user’s preference, wherein such input by the collaborating authors may be presented automatically to each other as taught by Megiddo et al. within the system and method for enabling a web-based collaborative workspace as taught by Kong et al. and the collaborative digital whiteboard object container comprising a plurality of tiles to concurrently and separately display a plurality of various object types as taught by Reuschel et al. with the motivation of providing efficient tracking of content creation or modification in collaborative environments, where content may be created and processed by multiple users simultaneously (Megiddo et al., [0002], [0003]).
RE: Claim 13 (Previously Presented) Kong et al., Reuschel et al., and Megiddo et al. teach the one or more non-transitory computer-readable media of Claim 8. 
Kong et al. teaches the claimed: 
further comprising additional instructions which, when processed by the one or more processors, cause the application to: detect a change made to the second data, and in response to detecting the change made to the second data, perform one or more of: update healthcare data stored on the IWB appliance to include the change made to the second data, or propagate the detected change made to the second data to the one or more other IWB appliances by generating and transmitting an update request to an IWB server ((Kong et al., Col 10, Lines 56-66) (inputs made by the user are exposed to the Embeddable Collaborative Workspace storage solution; e.g., every n milliseconds, every n actions, every n bytes of content manipulated, or when a user manually selects a "submit" command, the Embeddable Collaborative Workspace is exposed to the storage solution; Exposing the Embeddable Collaborative Workspace may entail, in different aspects, exposing a change log or exposing a document state to the storage solution so that the storage solution will reflect the user's inputs to the Embeddable Collaborative Workspace)).
RE: Claim 15 (Currently Amended) Kong et al. teaches the claimed: 
15. (Currently Amended) A computer-implemented method comprising: an application executing on an interactive whiteboard (IWB) appliance ((Kong et al., Col 3, Lines 27-48; Col 7, Lines 16-19) (an embeddable collaborative workspace within a user application run on a user machine such as desktop computer systems, mobile computer systems (tablets, mobile telephones, etc.), hand-held devices, multiprocessor systems, etc., wherein the user interface in which the an embeddable collaborative workspace has been embedded is a whiteboard user interface)):  
causing first data to be displayed on a display of the IWB appliance in a display-only manner that allows a user of the IWB appliance to view, but not edit, the first data ((Kong et al., Col 5, Lines 46-67) (a user may access a Document Object Model  which includes the Embeddable Collaborative Workspace linked to an existing embedded frame document stored on a cloud server, which the user may add to or view existing content from; the embedded frame ,
causing second data to be displayed on the display of the IWB appliance, […], in an editable manner that allows the user of the IWB appliance to view and edit the second data  ((Kong et al., Col 5, Lines 51-67) (the embedded frame document may operate in read-only mode or in read-write only mode depending on the access controls of the user – e.g. an Embeddable Collaborative Workspace including a forum experience that allows freeform input may allow all of the users read-write access to existing messages that they posted, but read-only access to messages that others posted (i.e. second data – messages from the user that the user has read-write access to; permissions and account settings of the user are passed along with the user’s input to manage the authentication of the user when the user attempts to access or update the content)), 
wherein the first data and the second data are displayed on one or more other IWB appliances that are different than the IWB appliance, and at least a portion of the second data was received by the IWB appliance from the one or more other IWB appliances ((Kong et al., Col 7, Lines 20-24, 35-39; Col 8, Lines 59-63) (a whiteboard UI of a canvas that accepts freeform inputs, including an embedded command interface, wherein users who have read and write access are able to use the embedded command interface; when coauthoring in an Embeddable Collaborative Workspace, user indicators are provided for each user to identify who is editing , and
cause to be displayed, on the display of the IWB appliance, one or more controls that allow the user of the IWB appliance to specify whether changes made to the second data at the IWB appliance are automatically propagated to the one or more other IWB appliances ((Kong et al., Col. 7, Lines 36-44, 50-59) (when coauthoring in an embeddable collaborative workspace, user indicators are provided for each user to identify who is editing the canvas and what those edits are; a user may actuate a user indictor to … hide the associated edits)). 
Kong et al. fails to explicitly teach, but Reuschel et al. teaches the claimed: 
cause second data to be displayed on the display of the IWB appliance, concurrent ((Reuschel et al., [0019], [0022], Figure 1G) (the digital collaboration whiteboard may comprise a plurality of logical subdivisions or tiles; the whiteboard object container may include data representing various tile objects that may be displayed on the digital whiteboard; data objects may include standalone videos, image objects, free form objects, etc.; plurality of data objects of different types may be displayed concurrently and separately on the digital whiteboard object container)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the collaborative digital whiteboard object container comprising a plurality of tiles to concurrently and separately display a plurality of various object types as taught by Reuschel et al. within the system and method for enabling a web-based collaborative workspace as taught by Kong et al. with the motivation of providing collaborative interactions between remote users for communication of complex information (Reuschel et al., [0004]).
Kong et al. and Reuschel et al. fail to explicitly teach, but Megiddo et al. teaches the claimed: 
in response to a user selection of a first value via the one or more controls, cause the changes made to the second data at the IWB appliance to be automatically propagated to the one or more other IWB appliances, and in response to a user selection of a second value via the one or more controls, cause the changes made to the second data at the IWB appliance to not be automatically propagated to the one or more other IWB appliances ((Megiddo et al., [0005], [0034]) (monitored changes, comments, and similar input by the collaborating authors may be presented on demand or automatically to each author based on changes/comments that affect a particular author, that author's portion of collaborated content, type of changes/comments, or similar criteria; a collaborative authoring application user interface may also present additional controls, which may be activated by touch or gesture, for switching between different modes or user interfaces, providing a comment, editing the content, publishing the content or an author’s edits, etc.; the information associated with the collaborators and modified content may be hidden/presented based on current user’s choice (e.g. toggling of a control on the user interface)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the toggling of a control by a user to determine whether modified content may be hidden/presented based on a current user’s preference, wherein such input by the collaborating authors may be presented automatically to each other as taught by Megiddo et al. within the system and method for enabling a web-based collaborative workspace as taught by Kong et al. and the collaborative digital whiteboard object container comprising a plurality of tiles to concurrently and separately display a plurality of various object types as taught by Reuschel et al. with the motivation of providing efficient tracking of content creation or modification in collaborative environments, where content may be created and processed by multiple users simultaneously (Megiddo et al., [0002], [0003]).
RE: Claim 19 (Previously Presented) Kong et al., Reuschel et al., and Megiddo et al. teach the computer-implemented method of Claim 15.
Kong et al. teaches the claimed:
detecting a change made to the second data, and in response to detecting the change made to the second data, perform one or more of: update healthcare data stored on the IWB appliance to include the change made to the second data propagate the detected change made to the second data to the one or more other IWB appliances by generating and transmitting an update request to an IWB server, or propagate the detected change made to the second data to the one or more other IWB appliances by generating and transmitting an update request to an IWB server ((Kong et al., Col 10, Lines 56-66) (inputs made by the user are exposed to the Embeddable Collaborative Workspace storage solution; e.g., every n milliseconds, every n actions, every n bytes of content manipulated, or when a user manually selects a "submit" command, the Embeddable Collaborative Workspace is exposed to the storage solution; Exposing the Embeddable Collaborative Workspace may entail, in different aspects, exposing a change log or exposing a document state to the storage solution so that the storage solution will reflect the user's inputs to the Embeddable Collaborative Workspace)).

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,635,746 B2 (hereinafter “Kong et al.”) in view of U.S. Patent Application Pub. No. 2013/0047093 A1 (hereinafter “Reuschel et al.”) and U.S. Patent Application Pub. No. 2014/0289645 A1 (hereinafter “Megiddo et al.”), and further in view of U.S. Patent Application Pub. No. 2015/0142797 A1 (hereinafter “SEO et al.”).
RE: Claim 2 (Previously Presented) Kong et al., Reuschel et al., and Megiddo et al. teach the IWB appliance of Claim 1. 

cause the […] first data to be displayed on the display of the IWB appliance in the display-only manner that allows the user of the IWB appliance to view, but not edit, the […] first data ((Kong et al., Col 5, Lines 46-67) (a user may access a Document Object Model  which includes the Embeddable Collaborative Workspace linked to an existing embedded frame document stored on a cloud server, which the user may add to or view existing content from; the embedded frame document may operate in read-only mode or in read-write only mode depending on the access controls of the user – e.g. an Embeddable Collaborative Workspace including a forum experience that allows freeform input may allow all of the users read-write access to existing messages that they posted, but read-only access to messages that others posted (i.e. first data – messages from other users that the user has read-only access to; permissions and account settings of the user are passed along with the user’s input to manage the authentication of the user when the user attempts to access or update the content)), and
cause the […] second data to be displayed on the display of the IWB appliance, concurrent with the display of the […] first data on the display of the IWB appliance, in an editable manner that allows a user of the IWB appliance to view and edit […] the second data  ((Kong et al., Col 5, Lines 51-67) (the embedded frame document may operate in read-only mode or in read-write only mode depending on the access controls of the user – e.g. an Embeddable Collaborative Workspace including a forum experience that allows freeform input may allow all of the users read-write access to existing messages that they posted, but read-only access to messages that others posted (i.e. second data – messages from the user that the user has read-write access to; permissions and account settings of the user are passed along with the user’s input to manage the authentication of the user when the user attempts to access or update the content)),

the application is further configured to cause to be displayed on the display of the IWB appliance, to allow a user to select a prior time from a plurality of prior times ((SEO et al., [0009]) (electronic device with a display configured to display a timeline bar in a window of a application, the timeline bar including a plurality of time points, each time point associated with archived data)), and
the application is further configured to, in response to a user selection of a particular prior time from the plurality of prior times: retrieving a prior version of the […] data that correspond to the particular prior time ((SEO et al. [0009]) (a controller configured to receive a selection of one or more of the time points and retrieve the archived data and display the retrieved archived data)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the electronic device display configured for the display of a timeline comprising a plurality of past dates to retrieve and display data from the plurality of past dates to as taught by SEO et al. within the computer implemented method and system for using interactive white boards for managing healthcare services as taught by Kong et al., the method and system for displaying first and second data concurrently and separately as taught by Reuschel et al., and the toggling of a control by a user to determine whether modified content may be hidden/presented based on a current user’s preference, wherein such input by the collaborating authors may be presented automatically to each other as taught by Megiddo et al. with the motivation for enabling a user to move to previous data through an intuitive user-friendly user-interface (SEO et al, [0007]).
RE: Claim 9 (Previously Presented) Kong et al., Reuschel et al., Megiddo et al. teach the one or more non-transitory computer-readable media of Claim 8. 
Kong et al. teaches the claimed: 
cause the prior version of the first data to be displayed on the display of the IWB appliance in the display-only manner that allows the user of the IWB appliance to view, but not edit, the prior version of the first data ((Kong et al., Col 5, Lines 46-67) (a user may access a Document Object Model  which includes the Embeddable Collaborative Workspace linked to an existing embedded frame document stored on a cloud server, which the user may add to or view existing content from; the embedded frame document may operate in read-only mode or in read-write only mode depending on the access controls of the user – e.g. an Embeddable Collaborative Workspace including a forum experience that allows freeform input may allow all of the users read-write access to existing messages that they posted, but read-only access to messages that others posted (i.e. first data – messages from other users that the user has read-only access to; permissions and account settings of the user are passed along with the user’s input to manage the authentication of the user when the user attempts to access or update the content)), and
cause the […] the second data to be displayed on the display of the IWB appliance, concurrent with the display of the […]first data on the display of the IWB appliance, in an editable manner that allows a user of the IWB appliance to view and edit […] the second data  ((Kong et al., Col 5, Lines 51-67) (the embedded frame document may operate in read-only mode or in read-write only mode depending on the access controls of the user – e.g. an Embeddable Collaborative Workspace including a forum experience that allows freeform input may allow all of the users read-write access to existing messages that they posted, but read-only access to messages that others posted (i.e. second data – messages from the user that the user has read-write access to; permissions and account settings of the user are passed along with the user’s input to manage the authentication of the user when the user attempts to access or update the content)).
Kong et al., Reuschel et al., Megiddo et al. fail to explicitly teach, but SEO et al. teaches the claimed: 
wherein: processing of the instructions by the one or more processors further causes: the application causing to be displayed, on the display of the IWB appliance, to allow the user to select a prior time from a plurality of prior times ((SEO et al., [0009]) (electronic device with a display configured to display a timeline bar in a window of a application, the timeline bar including a plurality of time points, each time point associated with archived data)), and
in response to a user selection of a particular prior time from the plurality of prior times, the application: ((SEO et al. [0009]) (a controller configured to receive a selection of one or more of the time points and retrieve the archived data and display the retrieved archived data)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the electronic device display configured for the display of a timeline comprising a plurality of past dates to retrieve and display data from the plurality of past dates to as taught by SEO et al. within the computer implemented method and system for using interactive white boards for managing healthcare services as taught by Kong et al. and the method and system for displaying first and second data concurrently and separately as taught by Reuschel et al., and the toggling of a control by a user to determine whether modified content may be hidden/presented based on a current user’s preference, wherein such input by the collaborating authors may be presented automatically to each other as taught by Megiddo et al. with the motivation for enabling a user to move to previous data through an intuitive user-friendly user-interface (SEO et al, [0007]).
RE: Claim 16 (Previously Presented) Kong et al., Reuschel et al., and Megiddo et al. teach the computer-implemented method of Claim 15.
causing the […] first data to be displayed on the display of the IWB appliance in the display-only manner that allows the user of the IWB appliance to view, but not edit, the […] first data ((Kong et al., Col 5, Lines 46-67) (a user may access a Document Object Model  which includes the , and
causing the […] second data to be displayed on the display of the IWB appliance, concurrent with the display of the […] first data on the display of the IWB appliance, in an editable manner that allows a user of the IWB appliance to view and edit […] the second data  ((Kong et al., Col 5, Lines 51-67) (the embedded frame document may operate in read-only mode or in read-write only mode depending on the access controls of the user – e.g. an Embeddable Collaborative Workspace including a forum experience that allows freeform input may allow all of the users read-write access to existing messages that they posted, but read-only access to messages that others posted (i.e. second data – messages from the user that the user has read-write access to; permissions and account settings of the user are passed along with the user’s input to manage the authentication of the user when the user attempts to access or update the content)),
Kong et al., Reuschel et al., and Megiddo et al. fail to explicitly teach, but SEO et al. teaches the claimed: 
further comprising the application causing to be displayed, on the display of the IWB  appliance, ((SEO et al., [0009]) (electronic device with a display configured to display a timeline bar in , and
the application, in response to a Atty Dkt No. 49986-0904 (Client Ref. RSID 1-950_FN201701501)7user selection of a particular prior time from the plurality of prior times: retrieving a prior version of the first data and a prior version of the second data that correspond to the particular prior time ((SEO et al. [0009]) (a controller configured to receive a selection of one or more of the time points and retrieve the archived data and display the retrieved archived data)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the electronic device display configured for the display of a timeline comprising a plurality of past dates to retrieve and display data from the plurality of past dates to as taught by SEO et al. within the computer implemented method and system for using interactive white boards for managing healthcare services as taught by Kong et al., the method and system for displaying first and second data concurrently and separately as taught by Reuschel et al., the toggling of a control by a user to determine whether modified content may be hidden/presented based on a current user’s preference, wherein such input by the collaborating authors may be presented automatically to each other as taught by Megiddo et al., with the motivation for enabling a user to move to previous data through an intuitive user-friendly user-interface (SEO et al, [0007]).
Claims 3-4, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,635,746 B2 (hereinafter “Kong et al.”) in view of U.S. Patent Application Pub. No. 2013/0047093 A1 (hereinafter “Reuschel et al.”) and U.S. Patent Application Pub. No. 2014/0289645 A1 (hereinafter “Megiddo et al.”), and further in view of U.S. Patent Application Pub. No. 2015/0154361 A1 (hereinafter “Barsoum et al.”)
RE: Claim 3 (Previously Presented) Kong et al., Reuschel et al., and Megiddo et al. teach the IWB appliance of Claim 1. 

the first data includes a plurality of selectable data items ((Barsoum et al., [0018], [0022]) (the interactive whiteboard system displays an arrangement of nodes corresponding to health data objects such as data for a given patient according to an electronic health record)), and 
the application is further configured to, in response to a user selection of a particular selectable data item from the plurality of selectable data items included in the first data: determine whether the user is authorized to access the particular selectable data item ((Barsoum et al. [0053]) (guideline control can be programmed to control the level of accessibility to nodes within the interactive whiteboard system based on authorized user data)), and 
in response to determining that the user is authorized to access the particular selectable data item, retrieving and displaying on the display of the IWB appliance, additional information that corresponds to the particular selectable data item ((Barsoum et al., [0055]-[0056]) (the control guidelines control the layout of information and how it is processed and given each user’s role, different types of information may be presented in the output visualization)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine selectable data nodes corresponding to health data objects arranged and displayed on an interactive whiteboard system, wherein in response to selecting the data node, determining a user’s authorized accessibility and presentation of additional information that corresponds to the selectable data node as taught by Barsoum et al. within the computer implemented method and system for using interactive white boards for managing healthcare services as taught by Kong et al., the method and system for displaying first and second data concurrently and separately as taught by Reuschel et al., and the toggling of a control by a user to determine whether modified content may be hidden/presented based on a current user’s preference, wherein such input by the collaborating authors may be presented 
RE: Claim 4 (Previously Presented) Kong et al., Reuschel et al., and Megiddo et al. teach the IWB appliance of Claim 1. 
Kong et al. and Reuschel et al. fail to explicitly teach, but Barsoum et al. teaches the claimed: 
the application is a healthcare tracking board application, and the first data is healthcare data retrieved from an electronic health record system ((Barsoum et al., [0015]) (the system comprises an interactive whiteboard interface for patient care; the health care data objects are derived from electronic health record data)).	
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the interactive whiteboard system relates to an interface for patient care and health care data objects are derived from electronic health record data as taught by Barsoum et al. within the computer implemented method and system for using interactive white boards for managing healthcare services as taught by Kong et al., the method and system for displaying first and second data concurrently and separately as taught by Reuschel et al., and the toggling of a control by a user to determine whether modified content may be hidden/presented based on a current user’s preference, wherein such input by the collaborating authors may be presented automatically to each other as taught by Megiddo et al. with the motivation for facilitating storage, retrieval, and modification of management of healthcare information records through an interactive workspace (Barsoum et al, [0003], [0005]).
RE: Claim 10 (Previously Presented) Kong et al., Reuschel et al., and Megiddo et al. teach the one or more non-transitory computer-readable media of Claim 8.
Kong et al., Reuschel et al., Megiddo et al. fail to explicitly teach, but Barsoum et al. teaches the claimed: 
the first data includes a plurality of selectable data items ((Barsoum et al., [0018], [0022]) (the interactive whiteboard system displays an arrangement of nodes corresponding to health data objects such as data for a given patient according to an electronic health record)), and 
the application is further configured to, in response to a user selection of a particular selectable data item from the plurality of selectable data items included in the first data: determine whether the user is authorized to access the particular selectable data item ((Barsoum et al. [0053]) (guideline control can be programmed to control the level of accessibility to nodes within the interactive whiteboard system based on authorized user data)), and 
in response to determining that the user is authorized to access the particular selectable data item, retrieving and displaying on the display of the IWB appliance, additional information that corresponds to the particular selectable data item ((Barsoum et al., [0055]-[0056]) (the control guidelines control the layout of information and how it is processed and given each user’s role, different types of information may be presented in the output visualization)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine selectable data nodes corresponding to health data objects arranged and displayed on an interactive whiteboard system, wherein in response to selecting the data node, determining a user’s authorized accessibility and presentation of additional information that corresponds to the selectable data node as taught by Barsoum et al. within the computer implemented method and system for using interactive white boards for managing healthcare services as taught by Kong et al., the method and system for displaying first and second data concurrently and separately as taught by Reuschel et al., and the toggling of a control by a user to determine whether modified content may be hidden/presented based on a current user’s preference, wherein such input by the collaborating authors may be presented automatically to each other as taught by Megiddo et al. with the motivation for facilitating storage, 
RE: Claim 11 (Previously Presented) Kong et al., Reuschel et al., and Megiddo et al. teach the one or more non-transitory computer-readable media of Claim 8.
Kong et al., Reuschel et al., and Megiddo et al. fail to explicitly teach, but Barsoum et al. teaches the claimed: 
the application is a healthcare tracking board application, and the first data is healthcare data retrieved from an electronic health record system ((Barsoum et al., [0015]) (the system comprises an interactive whiteboard interface for patient care; the health care data objects are derived from electronic health record data)).	
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the interactive whiteboard system relates to an interface for patient care and health care data objects are derived from electronic health record data as taught by Barsoum et al. within the computer implemented method and system for using interactive white boards for managing healthcare services as taught by Kong et al., the method and system for displaying first and second data concurrently and separately as taught by Reuschel et al., and the toggling of a control by a user to determine whether modified content may be hidden/presented based on a current user’s preference, wherein such input by the collaborating authors may be presented automatically to each other as taught by Megiddo et al. with the motivation for facilitating storage, retrieval, and modification of management of healthcare information records through an interactive workspace (Barsoum et al, [0003], [0005]).
RE: Claim 17 (Previously Presented) Kong et al., Reuschel et al., and Megiddo et al. teach the computer-implemented method of Claim 15.
Kong et al., Reuschel et al., Megiddo et al. fail to explicitly teach, but Barsoum et al. teaches the claimed:  
the first data includes a plurality of selectable data items ((Barsoum et al., [0018], [0022]) (the interactive whiteboard system displays an arrangement of nodes corresponding to health data objects such as data for a given patient according to an electronic health record)), and 
the computer-implemented method further comprises the application, in response to a user selection of a particular selectable data item from the plurality of selectable data items included in the first data: determining whether the user is authorized to access the particular selectable data item ((Barsoum et al. [0053]) (guideline control can be programmed to control the level of accessibility to nodes within the interactive whiteboard system based on authorized user data)), and 
in response to determining that the user is authorized to access the particular selectable data item, retrieving and displaying on the display of the IWB appliance, additional information that corresponds to the particular selectable data item ((Barsoum et al., [0055]-[0056]) (the control guidelines control the layout of information and how it is processed and given each user’s role, different types of information may be presented in the output visualization)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine selectable data nodes corresponding to health data objects arranged and displayed on an interactive whiteboard system, wherein in response to selecting the data node, determining a user’s authorized accessibility and presentation of additional information that corresponds to the selectable data node as taught by Barsoum et al. within the computer implemented method and system for using interactive white boards for managing healthcare services as taught by Kong et al. and the method and system for displaying first and second data concurrently and separately as taught by Reuschel et al., with the motivation for facilitating storage, retrieval, and modification of management of healthcare information records through an interactive workspace (Barsoum et al, [0003], [0005]).

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,635,746 B2 (hereinafter “Kong et al.”) in view of U.S. Patent Application Pub. No. 2013/0047093 A1 (hereinafter “Reuschel et al.”), U.S. Patent Application Pub. No. 2014/0289645 A1 (hereinafter “Megiddo et al.”), and U.S. Patent Application Pub. No. 2015/0154361 A1 (hereinafter “Barsoum et al.”), and further in view of and further in view of U.S. Patent Application Pub. No. 2008/0032270 A1 (hereinafter “Katz”).
RE: Claim 5 (Original) Kong et al., Reuschel et al., Megiddo et al., and Barsoum et al. teach the IWB appliance of Claim 4.
Kong et al., Reuschel et al., Megiddo et al. and Barsoum et al. fails to explicitly teach, but Katz et al. teaches the claimed: 
the first data is displayed in a manner that complies with a regulatory or legal requirement that specifies one or more limitations on displaying personal information ((Katz et al. [0042], [0083]) (implement appropriate security and control procedures like HIPPA procedures with systems and devices during the accessing and viewing of the collected data, including a person’s records)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the implementation of control procedures such as HIPPA during the accessing and viewing of collected patient data as taught by Katz et al. within the computer implemented method and system for using interactive white boards for managing healthcare services as taught by Kong et al. and the method and system for displaying first and second data concurrently and separately as taught by Reuschel et al., the toggling of a control by a user to determine whether modified content may be hidden/presented based on a current user’s preference, wherein such input by the collaborating authors may be presented automatically to each other as taught by Megiddo et al., and the computer implemented method and system for using interactive white boards for managing healthcare services as taught by Barsoum et al.  
RE: Claim 12 (Original) Kong et al., Reuschel et al., Megiddo et al., and Barsoum et al. teach the one or more non-transitory computer-readable media of Claim 11.
Kong et al., Reuschel et al., Megiddo et al., and Barsoum et al. fails to explicitly teach, but Katz et al. teaches the claimed: 
the first data is displayed in a manner that complies with a regulatory or legal requirement that specifies one or more limitations on displaying personal information ((Katz et al. [0042], [0083]) (implement appropriate security and control procedures like HIPPA procedures with systems and devices during the accessing and viewing of the collected data, including a person’s records)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the implementation of control procedures such as HIPPA during the accessing and viewing of collected patient data as taught by Katz et al. within the computer implemented method and system for using interactive white boards for managing healthcare services as taught by Kong et al. and the method and system for displaying first and second data concurrently and separately as taught by Reuschel et al., the toggling of a control by a user to determine whether modified content may be hidden/presented based on a current user’s preference, wherein such input by the collaborating authors may be presented automatically to each other as taught by Megiddo et al., and the computer implemented method and system for using interactive white boards for managing healthcare services as taught by Barsoum et al. with the motivation for maintaining confidentiality using systems such as interactive whiteboards (Katz et al, [0083], [0099]). 
RE: Claim 18 (Previously Presented) Kong et al., Reuschel et al., and Megiddo et al. teach the computer-implemented method of Claim 15. 

the tracking board application is a healthcare tracking board application, and the first data is healthcare data retrieved from an electronic health record system ((Barsoum et al., [0015]) (the system comprises an interactive whiteboard interface for patient care; the health care data objects are derived from electronic health record data)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the interactive whiteboard system relates to an interface for patient care and health care data objects are derived from electronic health record data as taught by Barsoum et al. within the computer implemented method and system for using interactive white boards for managing healthcare services as taught by Kong et al. and the method and system for displaying first and second data concurrently and separately as taught by Reuschel et al., and the toggling of a control by a user to determine whether modified content may be hidden/presented based on a current user’s preference, wherein such input by the collaborating authors may be presented automatically to each other as taught by Megiddo et al. with the motivation for facilitating storage, retrieval, and modification of management of healthcare information records through an interactive workspace (Barsoum et al, [0003], [0005]).
Kong et al., Reuschel et al., Megiddo et al. and Barsoum et al. fails to explicitly teach, but Katz et al. teaches the claimed: 
displayed in a manner that complies with a regulatory or legal requirement that specifies one or more limitations on displaying personal information ((Katz et al. [0042], [0083]) (implement appropriate security and control procedures like HIPPA procedures with systems and devices during the accessing and viewing of the collected data, including a person’s records)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the implementation of control procedures such as HIPPA during the accessing and viewing of collected patient data as taught by Katz et al. within the computer implemented method and system for . 
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,635,746 B2 (hereinafter “Kong et al.”) in view of U.S. Patent Application Pub. No. 2013/0047093 A1 (hereinafter “Reuschel et al.”), U.S. Patent Application Pub. No. 2014/0289645 A1 (hereinafter “Megiddo et al.”), and further in view of U.S. Patent Application Pub. No. 2007/0094046 A1 (hereinafter “Cobbs et al.”) and U.S. Patent Application Pub No. 2017/0090688 A1 (hereinafter “Anderson et al.”),
RE: Claim 7 (Previously Presented) Kong et al., Reuschel et al., and Megiddo et al teach the IWB appliance of Claim 1.
Kong et al., Reuschel et al., and Megiddo et al. fail to explicitly teach, but Barsoum et al. teaches the claimed:  
wherein the application is further configured to: display one or more view controls that provide user access to a plurality of views that include at least […] a room map view, […], and the room map view visually depicts patient room assignments ((Cobbs et al., [0030], [0055], [0082[) (room map layout is presented on a graphical user interface; map view includes dynamically updated information such as patient care events including patient location and health care person assignment; a user can generate and store multiple views of information, wherein as needed, .
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the room map layout presented on a display to dynamically view updated information such as patient care and patient location as taught by Cobbs et al. within the computer implemented method and system for using interactive white boards for managing healthcare services as taught by Kong et al. and the method and system for displaying first and second data concurrently and separately as taught by Reuschel et al., the toggling of a control by a user to determine whether modified content may be hidden/presented based on a current user’s preference, wherein such input by the collaborating authors may be presented automatically to each other as taught by Megiddo et al., with the motivation for providing real-time graphical views of patient care information (Cobbs et al, [0004]). 
Kong et al., Reuschel et al., and Megiddo et al., and Cobb et al. fail to explicitly teach, but Anderson et al. teaches the claimed:
wherein the timeline view provides access to one or more prior versions of the first data and the second data at a plurality of prior times ((Anderson et al., Fig 4., [0015], [0041], [0049]-[0050]) (the system may allow a user to revert to previous computing contexts, and additionally, browsing and restoration of previous data;  a timeline user interface that includes a series of thumbnails that correspond to particular sync points, each displays the associated time and/or date of the corresponding sync point; the computing device may visually indicate a current application or current document characteristics of a sync point, such as versions of a document or related topics of a document)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the system for browsing and restoring previous data such as versions of a document through a timeline user interface as taught by Anderson et al. within the computer implemented method and 
RE: Claim 14 (Currently Amended) Kong et al., Reuschel et al., and Megiddo et al. teach the one or more non-transitory computer-readable media of Claim 8.
Kong et al., Reuschel et al., and Megiddo et al. fail to explicitly teach, but Cobbs et al. teaches the claimed:  
further comprising additional instructions which, when processed by the one or more processors, cause the application: display one or more view controls that provide user access to a plurality of views that include at least […] a room map view, […], and the room map view visually depicts patient room assignments ((Cobbs et al., [0030], [0055], [0082[) (room map layout is presented on a graphical user interface; map view includes dynamically updated information such as patient care events including patient location and health care person assignment; a user can generate and store multiple views of information, wherein as needed, the user can store and retrieve each view as needed; each view can be organized in a selection tree on a graphical user interface to allow user access and navigation to the various views)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the room map layout presented on a display to dynamically view updated information such as patient care and patient location as taught by Cobbs et al. within the computer implemented method and system for using interactive white boards for managing healthcare services as taught by Kong et al.  
Kong et al., Reuschel et al., and Cobb et al. fail to explicitly teach, but Anderson et al. teaches the claimed:
wherein the timeline view provides access to one or more prior versions of the first data and the second data at a plurality of prior times ((Anderson et al., Fig 4., [0015], [0041], [0049]-[0050]) (the system may allow a user to revert to previous computing contexts, and additionally, browsing and restoration of previous data;  a timeline user interface that includes a series of thumbnails that correspond to particular sync points, each displays the associated time and/or date of the corresponding sync point; the computing device may visually indicate a current application or current document characteristics of a sync point, such as versions of a document or related topics of a document)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the system for browsing and restoring previous data such as versions of a document through a timeline user interface as taught by Anderson et al. within the computer implemented method and system for using interactive white boards for managing healthcare services as taught by Kong et al. and the method and system for displaying first and second data concurrently and separately as taught by Reuschel et al., the toggling of a control by a user to determine whether modified content may be hidden/presented based on a current user’s preference, wherein such input by the collaborating authors may be presented automatically to each other as taught by Megiddo et al. with the motivation of 
RE: Claim 20 (Previously Presented) Kong et al., Reuschel et al., and Megiddo et al. teach the computer-implemented method of Claim 15.
Kong et al., Reuschel et al., and Megiddo et al. fail to explicitly teach, but Cobbs et al. teaches the claimed:  
further comprising the application: displaying one or more view controls that provide user access to a plurality of views that include at least […] a room map view, […], and the room map view visually depicts patient room assignments ((Cobbs et al., [0030], [0055], [0082[) (room map layout is presented on a graphical user interface; map view includes dynamically updated information such as patient care events including patient location and health care person assignment; a user can generate and store multiple views of information, wherein as needed, the user can store and retrieve each view as needed; each view can be organized in a selection tree on a graphical user interface to allow user access and navigation to the various views)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the room map layout presented on a display to dynamically view updated information such as patient care and patient location as taught by Cobbs et al. within the computer implemented method and system for using interactive white boards for managing healthcare services as taught by Kong et al. and the method and system for displaying first and second data concurrently and separately as taught by Reuschel et al., the toggling of a control by a user to determine whether modified content may be hidden/presented based on a current user’s preference, wherein such input by the collaborating authors may be presented automatically to each other as taught by Megiddo et al. with the motivation for providing real-time graphical views of patient care information (Cobbs et al, [0004]). 

wherein the timeline view provides access to one or more prior versions of the first data and the second data at a plurality of prior times ((Anderson et al., Fig 4., [0015], [0041], [0049]-[0050]) (the system may allow a user to revert to previous computing contexts, and additionally, browsing and restoration of previous data;  a timeline user interface that includes a series of thumbnails that correspond to particular sync points, each displays the associated time and/or date of the corresponding sync point; the computing device may visually indicate a current application or current document characteristics of a sync point, such as versions of a document or related topics of a document)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the system for browsing and restoring previous data such as versions of a document through a timeline user interface as taught by Anderson et al. within the computer implemented method and system for using interactive white boards for managing healthcare services as taught by Kong et al. and the method and system for displaying first and second data concurrently and separately as taught by Reuschel et al., the toggling of a control by a user to determine whether modified content may be hidden/presented based on a current user’s preference, wherein such input by the collaborating authors may be presented automatically to each other as taught by Megiddo et al., and the room map layout presented on a display to dynamically view updated information such as patient care and patient location as taught by Cobbs et al. with the motivation of providing collaborative interactions between remote users for communication of complex information (Anderson et al., [0004]).

Response to Arguments
Applicant's arguments filed 08/25/2021 have been fully considered but they are not persuasive. 

In the remarks, Applicant argues in substance that: 
Regarding the 103 rejection of claims 1-20, the combined references Kong et al. and Reuschel et al., as well as reference Megiddo previously cited but not relied upon, fail to disclose the amended limitation of independent claims 1, 8, and 15. In particular, Applicant argues that the aforementioned references fail to disclose “in response to a user selection of a first value via the one or more controls, cause the changes made to the second data at the IWB appliance to be automatically propagated to the one or more other IWB appliances, and in response to a user selection of a second value via the one or more controls, cause the changes made to the second data at the IWB appliance to not be automatically propagated to the one or more other IWB appliances.” Applicant argues that, as a result, currently amended independent claims 1, 8, and 15, along with their respective dependent claims, are patentable over the cited references. 
In response to Applicant’s argument that (a) regarding the 103 rejection of claims 1-20, Examiner respectfully disagrees. In light of the amendments to claims 1, 8, and 15, Examiner respectfully submits that previously cited references Kong et al. and Reuschel et al., in view of newly relied upon reference Megiddo et al., teach each limitation of the independent claims. 
Examiner respectfully disagrees with Applicant’s interpretation if Megiddo et al. in view of the currently recited claims 1, 8, and 15.  Applicant argues in the Remarks, Pgs. 12-13, that Megiddo has no controls that allow a user to specify whether changes they make are automatically propagated or not to the other devices. Examiner respectfully submits that Megiddo et al. teaches change tracking and collaborative communication in authoring content in a collaborative environment through monitoring changes, comments, and similar input by the collaborating authors may be presented on demand or automatically to each author based on changes/comments that affect a particular author, that author's See Megiddo et al. at [0005]. In this way, the collaborative environment of Megiddo et al., analogous to the instant claims, automatically communicates content in the collaborative environment. Further, Meggido et al. teaches that the collaborative authoring application user interface may also present additional controls, which may be activated by touch or gesture, for switching between different modes or user interfaces, providing a comment, editing the content, publishing the content or an author’s edits, etc., wherein the information associated with the collaborators and modified content may be hidden/presented based on current user’s choice (e.g. toggling of a control on the user interface. See Megiddo et al. at [0034]. Examiner respectfully submits that Megiddo et al. discloses a toggling feature for whether an author’s content is automatically published within the collaborative environment to the other authors. 
Accordingly, Examiner respectfully maintains the 103 rejection of independent claims 1, 8, and 15, along with their respective dependent claims, for at least these reasons and as cited in the above Office Action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Pub. No. 2015/0277725 A1 teaches a collaborative workgroup coauthoring environment which allows users to receive automatically generated communication ([0038]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 7:30 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626                      

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626